OGLEBAY NORTON COMPANY

2005 Executive Bonus Plan



 

1. Purpose of the Plan.

The purpose of the Oglebay Norton Company 2005 Executive Bonus Plan (the "Plan")
is to further the profits and growth of Oglebay Norton Company (the "Company")
by enabling the Company to induce selected employees of the Company and its
Subsidiaries who are in a position to help the Company achieve its financial,
business and strategic objectives during calendar year 2005 to achieve those
objectives in 2005 (the "Bonus Year").



2. Definitions.

(a) "Bonus" means cash or Company stock paid to a Participant under the Plan for
the Bonus Year in an amount determined in accordance with the terms hereof. The
Bonus may be paid in any combination of cash and stock, as determined in the
Plan Administrator after consultation with the Company's General Counsel and
Chief Executive Officer to confirm compliance with all applicable laws and rules
then in effect; provided, however, in no event shall the stock component of any
participant's Bonus exceed 50% of the total Bonus in value by calculating the
market price of any stock issued at the close of market on the day the Plan
Administrator determines whether or not Bonuses will be awarded and which stock
shall immediately vest upon award. All other terms of the stock shall be
determined by the Plan Administrator at the time Bonuses are awarded. The target
bonus for each Plan participant is listed on Exhibit A hereof.



(b) "Change in Control" shall mean the occurrence of any of the following: (i)
any person or "group" (within the meaning of Sections 13(d) and 14(d)(2) of the
Exchange Act), other than Ingalls & Snyder and any of their respective
affiliates (collectively, the "Initial Holders"), becomes the "beneficial owner"
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
more than 50% of the total voting power of the voting stock of the Company on a
fully diluted basis, it being understood that a change of record ownership
without a change of beneficial ownership shall not constitute a Change of
Control for purposes of the Plan, (ii) any merger or consolidation of the
Company with any other Company or issuance of voting securities of the Company
in connection with a merger or consolidation of the Company (or any Subsidiary)
other than (x) a merger or consolidation that results in the voting securities
of the Company immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or parent thereof) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation or (y) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person
other than any of the Initial Holders is or becomes the beneficial owner,
directly or indirectly, of securities of the Company representing more than 50%
of either the then outstanding Shares of the Company or the combined voting
power of the Company's then outstanding voting securities, (iii) the sale or
disposition of all or substantially all of the assets of the Company, other than
a sale or disposition to an entity of which more than 50% of the combined voting
power of the voting securities are owned by persons in substantially the same
proportion as their ownership of the Company immediately prior to such sale, or
(iv) the liquidation or dissolution of the Company, or (v) during the term
hereof and until the Bonuses are paid if earned pursuant hereto (the "Plan
Term"), individuals who were Directors of the Company at the beginning of the
Plan Term cease to constitute at least a majority of the Company's Board of
Directors (the "Board") unless the election or appointment, or nomination for
election by the Company's shareholders, of more than one half of any new
Directors of the Company was approved by a vote of at least two-thirds of the
Directors of the Company then still in office who were Directors of the Company
at the beginning of such Plan Term.



(c) "Cause" shall mean, with respect to a Participant, the following: (i) if the
Participant has an employment agreement in effect with an Employer which
contains a definition of cause, then the definition of the term "Cause" for
purposes of the Plan shall be as defined in such employment agreement, or (ii)
if the Participant does not have an employment agreement in effect with an
Employer which contains a definition of cause, then "Cause" for purposes of this
Plan shall mean (A) the Participant's failure to properly perform the
Participant's duties for the Employer (except due to physical or mental
impairment); (B) the Participant's material violation of Employer policies as
communicated to the Participant; (C) the Participant's conviction of, or plea of
nolo contendere to, a felony under the laws of the United States or any state or
political subdivision thereof; or (D) the commission of any other act by the
Participant which brings an Employer into substantial public disgrace or
disrepute. Notwithstanding the foregoing, "Cause" shall not be deemed to exist
under clause (ii)(A), (ii)(B) or (ii)(D) unless the Committee provides the
Participant with specific written notice of the facts relating to such event and
the Participant does not or is not able to cure such conduct within ten (10)
business days after the receipt of such notice.



(d) "Employer" shall mean the Company and/or the Subsidiaries, as applicable.

(e) "Participant" means any person who is designated by the Organization and
Compensation Committee of the Board of Directors to be a participant in this
Plan.



(f) "Performance Targets" shall mean the target profits, return on capital,
individual performance factors and/other requirements, determined by the Plan
Administrator, which shall be required to be met in order for a Bonus to payable
hereunder for the Bonus Year. The Performance Targets applicable to the each
Bonus hereunder shall be specified in the attached Exhibit B.



(g) "Plan Administrator" means the Organization and Compensation Committee of
the Company's Board of Directors.



(h) "Subsidiary" means any corporation or limited liability company, 50% or more
of whose stock or membership interests having general voting power is owned by
the Company, or by another Subsidiary as herein defined, of the Company or any
limited partnership of which the Company or another Subsidiary is the sole
general partner.



3. Administration.

This Plan shall be administered by the Plan Administrator. The Plan
Administrator shall have complete authority to interpret all provisions of this
Plan and to adopt, amend and rescind general and special rules and regulations
for its administration, to delegate certain ministerial duties to employees of
the Employers and to make all other determinations necessary or advisable for
the administration of this Plan. All acts and decisions of the Plan
Administrator with respect to any questions arising in connection with the
administration and interpretation of this Plan, including the severability of
any or all of the provisions hereof, shall be conclusive, final and binding upon
the Employers and all present and former Participants, all other employees of
the Employers, and their respective descendants, successors and assigns.



4. Bonuses.

The Plan Administrator may, from time to time and upon such conditions as it may
determine, authorize Bonuses for Participants in accordance with the terms
hereof:



(a) Bonuses. Following the end of the Bonus Term, the Plan Administrator shall
compare actual performance against the Performance Targets and target Bonus
amount and the Plan Administrator shall determine the amount of the Bonus
payable to each Participant hereunder. The Plan Administrator may, in its sole
discretion, adjust Performance Targets and target Bonus awards to reflect
changes in the Company's business which are not in the ordinary course.



(b) Payment Provisions. Except as otherwise provided in Sections 4(c) and 4(d)
hereof, if the Participant is employed by the Employers on December 31, 2005,
promptly following the approval of the final Bonuses, the Employer (or former
Employer) of the Participant shall pay the amount of such Bonuses to each
Participant in cash and/or stock, subject to all withholdings and deductions
pursuant to the following sentence; provided, however, that in no event shall
any Bonus hereunder be paid later than two and one-half months after the close
of the Bonus Year. Any Bonus paid to a Participant in cash under this Plan shall
be subject to all applicable federal, state and local income tax, social
security and other standard withholdings and deductions; however, to the extent
any Bonus is paid in stock, the Company shall, upon the request of the
Particpant, withhold issuance of that amount of shares which represents in value
on the day of issuance the amount of federal, state and local taxes which the
Participant would be obligated to pay as a result of receiving shares and pay
both the employer's and Participant's applicable federal, state and local income
tax, social security and other standard withholdings and deductions such that no
such taxes become due on the taxes paid by Company on Participant's behalf.



(c) Termination of Participant Employment.



(i) In the event a Participant's employment with the Employers is terminated
either voluntarily or for Cause prior to payment of the Bonus, such Participant
shall not be entitled to receive any Bonus payment hereunder.



(ii) In the event a Participant's employment with the Employers is terminated by
the Employer without Cause prior to December 31, 2005, then the Participant
shall be entitled to receive a Bonus equivalent to the amount such Participant
would be entitled to receive had the Participant remained employed by the
Employers on December 31, 2005 multiplied by the fraction representing number of
months in the year 2005 the Participant was employed by the Company divided by
twelve.



(d) Change in Control. In the event there is a Change in Control, then each
Participant shall receive the maximum Bonus payable hereunder no later than the
fifth business day after a Change in Control has occurred.



5. Amendment and Termination



The Plan Administrator may alter or amend this Plan (including the Performance
Targets for the sole purpose of reflecting changes in the Company's business
which are not in the ordinary course) from time to time, provided, however, in
no event may the Plan Administrator amend or alter this Plan for the purpose of
avoiding or reducing the Employers' obligations to make payments hereunder.



6. General Provisions



(a) No Right of Employment. Neither the adoption or operation of this Plan, nor
any document describing or referring to this Plan, or any part thereof, shall
confer upon any employee any right to continue in the employ of an Employer, or
shall in any way affect the right and power of an Employer to terminate the
employment of any employee at any time with or without assigning a reason
therefor to the same extent as the Employer might have done if this Plan had not
been adopted.



(b) Governing Law. The provisions of this Plan shall be governed by and
construed in accordance with the laws of the State of Ohio.



(c) Miscellaneous. Headings are given to the sections of this Plan solely as a
convenience to facilitate reference. Such headings, numbering and paragraphing
shall not in any case be deemed in any way material or relevant to the
construction of this Plan or any provisions thereof. The use of the masculine
gender shall also include within its meaning the feminine. The use of the
singular shall also include within its meaning the plural, and vice versa.



(d) American Jobs Creation Act. It is intended that this Plan be exempt from the
requirements of Section 409A of the Internal Revenue Code, as enacted by the
American Jobs Creation Act.



(e) Unfunded Benefits/Liability for Payment. All benefits payable under the Plan
shall be paid out of the general assets of the Employer that employed the
Participant at the time such benefit became payable (or, if applicable, the
Employer that employed the Participant at the time of his termination of
employment). No Employer shall be liable for the benefit obligations of any
other Employer hereunder. Any person who may have or claim any interest in or
right to any compensation, payment or benefit payable hereunder, shall have
solely the status of a general unsecured creditor of the Employer (or former
Employer, if applicable) of the Participant and the Plan constitutes a mere
promise by each such Employer to make benefit payments in the future. Nothing
herein contained shall be construed to give to or vest in any person now or at
any time in the future, any right, title, interest or claim in or to any
specific asset, fund, reserve, account, insurance or annuity policy or contract
or other property of any kind whatsoever owned by any Employer or in which any
Employer may have any right, title or interest now or at any time in the future.

(f) No Impact on Other Plans or Agreements. This Plan shall not have any impact
on or be considered to replace or amend or alter any other agreement or plan
between the Company and its subsidiaries and one or more Participants.

EXECUTED this 3rd day of October, 2005.

OGLEBAY NORTON COMPANY

By:/s/ Michael D. Lundin

Title: President and CEO

 